Case 1:20-cv-03485-AJB Document 1-3 Filed 08/22/20 Page 1 of 2

EXHIBIT C

 

 
Case 1:20-cv-03485-AJB Document 1-3 Filed 08/22/20 Page 2 of 2

State of Georgia
Department of Labor

SEPARATION NOTICE

1. Employee's RALPH E WHITE 5

a. State any other name(s} under which employee worked:

 

 

 

3. Period of Last Employment: From birt To O4/t7/19

4. REASON FOR SEPARATION: C} a tack OF WORK
b. Wfother than lack of work. state fully and clearly the circumstances of ihe separation. Type Below.

Employee Failed Drug Screen

 

5. Employee received payment for: {Severance Pay, Separation Pay, Wages-In-Lieu of Notice. bonus. profit sharing, etc.) DO NOT include vacation pay or eamed wages,

type of payment in the amount of § for period from: to

 

Date above paymeni(s) was/will be issued to employee:

 

iF EMPLOYEE RETIRED, furnish amount of retirement pay and what percentaye of contributions were paid by the employer.

$ per month % of contributions paid by employer.

 

 

S. Did this empleyce carn at east $3,500.00 in your employ? [Xi ves [] No if No, howmmuch? §

Average Weekly Wage: 3

Employer's PROCESS EQUIPMENT & CONTROLS nome |
Nene — 73 26 4 # oO ¢

d 10439 OLD ATLANTA HWY (Number shown on Employer's Quarterly Tax and Wage
Address Repori, Form DOL-4.)

I CERTIFY that the above worker has been separated from
work aitd the iuformation furnished hereon is true and
correct. This report has becn handed to or mailed to the worker.

 

 

 

 

 

 

City COVINGTON State GA ZipCode 9 9 1 4 Pisa f
SE fe BO farses JA
Employer's Signature of Officiat, Employee of the Employer
TelephoneNo.(7 7 9) 4 8 7. 1 417 Eat. or authorized agent for the employer
HUMAN RESOURCES
NOTICE TO EMPLOYER
At the time of separation, you are required by the Employment Security Law, OCGA Tule of Person Signing
Section 34-8-190(c}, to provide the employee with this document, properly executed, giving
the reasons for separation. If you subsequently receive a request for the same information y | 14 ] 19
L-1199FF, ttach f this fi . f , aciea

espera ers You may attach a copy of this form (DOL-BOl) as a part of your Date Completed and Released to Employee

 

 

response.

NOTICE TO EMPLOYEE

GCGA SECTION 34-8-190(c) OF THE EMPLOYMENT SECURITY LAW REQUIRES THAT YOU TAKE THIS NOTICE TO THE GEORGIA
DEPARTMENT OF LABOR FIELD SERVICE OFFICE IF YOU FILE A CLAIM FOR UNEMPLOYMENT INSURANCE BENEFITS.

 

DOL-860 (R-09/05)

 
